Action to recover damages for the alleged wrongful death of William C. Andrews predicated upon the negligence of the defendants in the maintenance and operation of a structure on Forty-third street, between Broadway and Eighth avenue, Manhattan. Judgment dismissing the complaint at the close of plaintiff’s ease, and the order denying plaintiff’s motion for a new trial on the ground of newly-discovered evidence, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.